DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following elements must be shown or the feature(s) canceled from the claim(s):
The structure(s) that allow the bottom carrier element to be fixable to the shaft as used in the limitation “wherein the bottom carrier element is fixable to the shaft in a plurality of different axial positions with respect to the axis of rotation in a given region in an axial and/or radial and/or tangential respect”, as recited in Claims 4 and 17:
 (Note:  As best understood from the disclosure, the recesses (26) allow the bottom carrier element to be located in different axial positions, wherein “axial” refers to the longitudinal axis (D) of the shafts (24) as shown in Fig. 1; however, there is no disclosure that allows the bottom carrier element to be located in different radial or tangential positions.)
The “screw” as used in the limitation “the bottom carrier element can be steplessly secured in various axial positions by a screw”, as recited in Claims 5 and 17;
The “single drive” as used in the limitation “the shafts are driven by a single drive of the drive device”, as recited in Claims 9 and 17; and
The “separating plate member” as used in the limitation “wherein the separating element is in the form of a separating plate member”, as recited in Claims 13 and 17.
(Note:  Given that Claim 11 is directed to the separating element being in the form a “spiral”, it is presumed that a “separating plate member” is different from a spiral, and  the Drawings only show the “spiral”-type of separating member.  
4.	No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “holding device for holding the stack”, as recited in Claim 1;
The “separating device for separating individual bowls from the stack”, as recited in Claim 1;
The “drive device” … “configured to move the bottom carrier element”, as recited in Claim 1;
The “bottom carrier element for temporarily carrying the stack”, as recited in Claim 1; 
The “radially projecting carrier portion for temporarily carrying the stack”, as recited in Claims 16 and 17;
The “holding device” for holding the stack comprising a plurality of bowls, as recited in Claim 18;
The “bottom carrier element” for carrying the stack temporarily, as recited in Claim 18;
The “drive device” for moving the bottom carrier element, as recited in Claim 18; and
The “separating apparatus for temporarily carrying the stack by engagement for the carrier portion at a rim of the bowl from below”, as recited in Claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “A separating apparatus for separating individual bowls from a stack of bowls for receiving foodstuffs, comprising: 
a machine frame for fixing components of the apparatus, 
a holding device for holding the stack, 
a separating device for separating individual bowls from the stack, having a separating element adapted to come into engagement with the respective lowermost bowl of the stack, and 
a drive device, 
wherein the holding device has a bottom carrier element for temporarily carrying the stack, that is mounted in a region of a bottom of a lowermost bowl of the stack moveably by the drive device and which is so adapted that it temporarily carries the stack from below and can be moved away from the region of the bottom of the lowermost bowl such that the lowermost bowl can be separated from the stack in a downward direction while the stack without the lowermost bowl remains in the holding device, and 
wherein the drive device is configured to move the bottom carrier element.”
Claim 1 is indefinite for the following reasons:
The claimed limitation/phrase “having a separating element” is preceded by three distinct objects, namely, the “separating device”, “individual bowls”, and the “stack”, and it is unclear and/or ambiguous as to which of these objects has the separating element. 
The claimed limitation/phrase “that is mounted in a region of a bottom of a lower most bowl…”  is preceded by two distinct objects, namely, the “holding device”, and the “bottom carrier element”, and it is unclear and/or ambiguous as to which of these objects is mounted in the region of a bottom of a lowermost bowl. 
With further regard to the limitation that the holding device or the bottom carrier element “is mounted in a region of a bottom of a lower most bowl of the stack”, this mounting location cannot be determined when a stack of bowls is not present in the separating apparatus, thereby making this limitation unclear.   Alternatively, the stack of bowls does not form a  part of the claimed apparatus, nor does the material or article worked upon by an apparatus limit apparatus claims (see MPE 2115), and therefore something that is not a part of the claimed apparatus cannot be used to describe where another object is located within the apparatus.    
With further regard to the entire underlined limitation that begins with “wherein the holding device” there are several additional clauses within this run-on limitation that are unclear:  What object is moveable by the drive device? What object temporarily carries the stack from below? What object is moved away from the region of the bottom of the lowermost bowl?  

Claim 4 recites, “The separating apparatus of claim 3, wherein the bottom carrier element is fixable to the shaft in a plurality of different axial positions with respect to the axis of rotation in a given region in an axial and/or radial and/or tangential respect.”  As noted above in the Drawing Objections, it is understood that the recess (26) that extends in the axial direction, only allows the bottom carrier element to be moved to different axial positions.  As such, it is unclear as to what structure(s) allow different radial or tangential positions.  Alternatively, the limitation “in a plurality of different axial positions with respect to the axis of rotation in a given region in an axial and/or radial and/or tangential respect” is unclear because how can different axial positions have different radial or tangential respects? 
Claim 5 recites, “The separating apparatus of claim 4, wherein the bottom carrier element is fixable in various axial positions by an axiallly extending recess in the shaft, wherein the shaft is at least portion-wise in the form of a hollow shaft and/or the bottom carrier element can be steplessly secured in various axial positions by a screw.”  Claim 5 is indefinite because:
the word “axially” is misspelled (i.e., there are (3) “l”’s present);  
the use of the suffix “wise” with the word “portion” is not understood because the suffix “wise” is normally  attached to a noun with a hyphen to form an adjective or adverb that means with respect to or concerning, in the manner of or in the direction of (see grammerist.com), and “in the manner of a portion” or “in the direction of a portion” does not make sense with regard to a hollow shaft.  As best understood from the disclosure, it appears that this limitation is meant to describe that only a portion of the shaft is hollow, namely the portion below the base plate, as described in paragraph [0036]; and 
the term “steplessly” is a subjective term whose scope cannot be determined and/or it is unclear as to how “steplessly” relates to securing the bottom carrier element using screws. 
Claim 7 recites, “The separating apparatus of claim 1, wherein two to four shafts each with a bottom carrier element fixed thereto are mounted to the machine frame and are drivable synchronously by the drive device so that two to four bottom carrier elements temporarily carry the stack or are synchronously moved out of the region of the bottom of the lowermost stack so that the lowermost bowl can be separated.”  Paragraph [0035] teaches that “a plurality of shafts 24 which are part of a drive device 7 for moving the bottom carrier element 22”.  Because this paragraph teaches that the shafts form a part of the drive device, it is unclear as to how the “drive device” drives a part of itself, i.e., the shafts, thereby making Claim 7 indefinite.  Paragraph [0036] further teaches  that “all four shafts are jointly driven by a drive (not shown).” As such, it appears that the “drive” is a different element from the “drive device” and that Claim 5 should recite that the two to four shafts are drivable by “a drive”.  In contrast, see Claim 9, which states that the “shafts are driven by a single drive of the drive device”.   In other words, because the claimed “drive device” is an all-encompassing, functional term that is comprised of several distinct elements, i.e., the shafts, the single drive, and the transmission/toothed belt, it is unclear as to which of these distinct elements is doing the action attributed to the “drive device”.  
Claim 11 recites, “The separating apparatus of claim 10, wherein the separating element is in the form of a spiral extending at least portion-wise in a spiral configuration around an outer periphery of the shaft for applying a force to the lowermost bowl to be separated downwardly.”  The use of the suffix “wise” with the word “portion” is not understood because the suffix “wise” is normally  attached to a noun with a hyphen to form an adjective or adverb that means with respect to or concerning, in the manner of or in the direction of (see grammerist.com), and “in the manner of a portion” or “in the direction of a portion” does not make sense with regard to the spiral.  As best understood from the disclosure, it appears that this limitation is meant to describe that the spiral is only present on a portion of the shaft, as shown in the figures. 
Claim 13 recites, “The separating apparatus of claim 1, wherein the separating element is in the form of a separating plate member.”  The distinction between the “spiral extending at least portion-wise in a spiral configuration around an outer periphery of the shaft”, as recited in Claim 11, and the separating plate member, as recited in Claim 13 is unclear, given that the disclosure does not show a different structure for the “separating plate member” and the flat part of the spiral (38) has an annular plate shape.  As such, it appears that Claim 13 (and its dependent Claims 14 and 15) are also referring to the spiral (30) and/or its components, the first partial turn (36) and second partial turn (38) as described in paragraph [0040], and therefore the scope of Claim 13 is unclear.      
Claim 14 recites, “The separating apparatus of claim 1, wherein the separating plate element is elastically deformable and can be set to different lengths in an axial direction.”  The term “elastically deformable” is not described in the Specification and would encompass so many different types of material so as to make its scope unascertainable.   
Claim 15 recites, “The separating apparatus of claim 14, wherein the elastically deformable separating element is coupled with its lower end region to the bottom carrier element which is fixable in different axial positions.”  The “which” preposition directed to being “fixable in different axial positions” is preceded by two objects, which makes it unclear as to whether it is the separating element or the bottom carrier element that is fixable in different axial positions. 
Claim 16 recites, “The separating apparatus of claim 1, wherein provided on a shaft in adjacent relationship with the separating element is a radially projecting carrier portion for temporarily carrying the stack, which is adapted to carry the stack temporarily by engagement at a rim of the bowl from below, including when the bottom carrier element is out of engagement from the bottom of the lowermost bowl to be separated”.  The disclosure identifies the separating element (14) as being the structure that contacts the lowermost bowl (18) from above, as described in paragraph [0040].  As further understood from this paragraph and as shown in Fig. 6, the separating element is the second partial winding (38).  Paragraph [0042] further teaches that “[t]he second upper partial winding 38 of the spiral is temporarily provided to carry the stack 2 and thus forms a carrier portion 32”.  In view of these teachings, the separating element (14) is the same structure as the second upper partial winding (38) and the carrier portion (32), and therefore, it is unclear how the radially projecting carrier portion is in an “adjacent relationship with the separating element” (as recited in Claim 16), i.e., a structure cannot be adjacent to itself. 
Claim 17 is the combination of Claims 3-16, as applied to Claims 2 and 1, and therefore all of the indefiniteness concerns identified above for Claims 4, 5, 7, 11, and 16 also apply to Claim 17.  In addition, Claim 17 includes two limitations directed to the “separating element” as being two different structures, i.e., a “spiral extending at least portion-wise in a spiral configuration around the outer periphery of the shaft” and “a separating plate member”, and it is unclear as to how the separating element can be two conflicting structures.    
Claim 18 recites, “A method of separating a bowl from a stack of bowls for receiving foodstuffs, comprising: 
(a) providing a stack comprising a plurality of bowls in a holding device of an apparatus for separating individual bowls from the stack, 
(b) carrying the stack temporarily by a bottom carrier element mounted in a region of a bottom of a lowermost bowl of the stack moveably by a drive device,
(c) moving the bottom carrier element out of the region of the bottom of the lowermost bowl of the stack, 
(d) separating the lowermost bowl downwardly from the stack by virtue of a force directed away from the stack, and 
(e) carrying the stack temporarily above the lowermost bowl to be separated by a carrier portion of the separating apparatus for temporarily carrying the stack by engagement of the carrier portion at a rim of the bowl from below, including when the bottom carrier element is out of engagement from the bottom of the lowermost bowl to be separated.”
Claim 18 is indefinite because in limitation (b), the mounting location cannot be determined when a stack of bowls is not present in the separating apparatus, thereby making this limitation unclear.       

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claims 1-2, 13-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindstrom, US 2,445,958.
With regard to Claim 1, Lindstrom discloses a separating apparatus (Figs. 1-6) for separating individual bowls (22) from a stack of bowls for receiving foodstuffs (Figs. 1-6, C2, L13 – C6, L25), comprising: 
a machine frame (7, 8, 9, 12, 13, Figs. 1-2) for fixing components of the apparatus (Figs. 1-2), 
a holding device (24, 42) for holding the stack (Fig. 2), 
a separating device (48) for separating individual bowls from the stack (Figs. 3-5), having a separating element (52) adapted to come into engagement with the respective lowermost bowl of the stack (Figs. 4-5), and 
a drive device (35, 36, 37, 38, 41) 
wherein the holding device has a bottom carrier element (42/43/44) for temporarily carrying the stack (Fig. 2), that is mounted in a region of a bottom of a lowermost bowl of the stack moveably by the drive device and which is so adapted that it temporarily carries the stack from below and can be moved away from the region of the bottom of the lowermost bowl such that the lowermost bowl can be separated from the stack in a downward direction while the stack without the lowermost bowl remains in the holding device (C5, L40 – C6, L25), and 
wherein the drive device is configured to move the bottom carrier element (C2, L47 – C4, L73).

With regard to Claim 2, Lindstrom discloses wherein the apparatus includes a plurality of moveably mounted bottom carrier elements which are adapted to temporarily jointly carry the stack and are moveable out of the region of the bottom of the lowermost bowl (Figs. 1-2).
With regard to Claims 13-15, Lindstrom discloses wherein the separating element is in the form of a separating plate member coupled to the bottom carrier element (Figs. 2-5), the separating plate element is elastically deformable and can be set to different lengths in an axial direction (Figs. 3-5, C5, L12-39; the elastically deformability of the separating element being derived from the fact that the separating element is moved by a spring;  the adjustability being derived from the fact that this element (48, 52) is secured to the driver via screws and therefore, the position of the screws can be changed  to change the length; and the elastically deformability of the bottom carrier element  (24, 42 is shown in Fig. 6).
 With regard to Claim 18, Lindstrom discloses a method of separating a bowl from a stack of bowls for receiving foodstuffs (Figs. 3-5, C5, L40 – C6, L25), comprising: 
(a) providing a stack comprising a plurality of bowls in a holding device of an apparatus for separating individual bowls from the stack (Figs. 2-5), 
(b) carrying the stack temporarily by a bottom carrier element mounted in a region of a bottom of a lowermost bowl of the stack moveably by a drive device (Figs. 3-4),
(c) moving the bottom carrier element out of the region of the bottom of the lowermost bowl of the stack (Fig. 5), 
(d) separating the lowermost bowl downwardly from the stack by virtue of a force directed away from the stack (Fig 5), and 
(e) carrying the stack temporarily above the lowermost bowl to be separated by a carrier portion of the separating apparatus for temporarily carrying the stack by engagement of the carrier portion at a rim of the bowl from below, including when the bottom carrier element is out of engagement from the bottom of the lowermost bowl to be separated (Fig. 5).

12.	Claims 1-3, 6-8, 10-12,16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dideriksen et al., US 2007/0278240.
With regard to Claim 1, Dideriksen discloses a separating apparatus (Figs. 1-7) for separating individual bowls (20) from a stack of bowls (16) for receiving foodstuffs (Figs. 1-7, [0032]-[0056]), comprising: 
a machine frame (1, 2, 3, Figs. 1-2) for fixing components of the apparatus (Figs. 1-2), 
a holding device (4, 5) for holding the stack (Figs. 1, 3, 5), 
a separating device (4,6) for separating individual bowls from the stack (Figs. 1, 3-7), having a separating element (17, 26) adapted to come into engagement with the respective lowermost bowl of the stack (Fig. 4), and 
a drive device (8, 9, 10, Figs. 1-2) 
wherein the holding device has a bottom carrier element (5,22) for temporarily carrying the stack (Fig. 3), that is mounted in a region of a bottom of a lowermost bowl of the stack moveably by the drive device and which is so adapted that it temporarily carries the stack from below and can be moved away from the region of the bottom of the lowermost bowl such that the lowermost bowl can be separated from the stack in a downward direction while the stack without the lowermost bowl remains in the holding device ([0039]-[0045]), and 
wherein the drive device is configured to move the bottom carrier element ([0034]-[0038]).

With regard to Claim 2, Dideriksen discloses wherein the apparatus includes a plurality of moveably mounted bottom carrier elements which are adapted to temporarily jointly carry the stack and are moveable out of the region of the bottom of the lowermost bowl (Figs. 1-2).
With regard to Claim 3, Dideriksen discloses wherein the drive device has a rotatably mounted shaft (7) and the bottom carrier element is arranged at the shaft and is in the form of a radially protruding projection with respect to an axis of rotation of the shaft (Figs. 1-3).
With regard to Claim 6, Dideriksen discloses wherein the bottom carrier element (5, 22) is a plate-shaped wing and is of a width less than an outside diameter of the shaft in the region in which the bottom carrier element is fixed to the shaft (Figs. 2, 5).
With regard to Claims 7-8, Dideriksen discloses wherein two to four shafts each with a bottom carrier element fixed thereto are mounted to the machine frame and are drivable synchronously by the drive device so that two to four bottom carrier elements temporarily carry the stack or are synchronously moved out of the region of the bottom of the lowermost stack so that the lowermost bowl can be separated (Figs. 2-3); and wherein the shafts and the holding device are so mounted to the machine frame that in operation the shafts and the stack are arranged substantially vertically (Figs. 1-3).
With regard to Claim 10, Dideriksen discloses wherein the separating element of the separating device is arranged axially spaced with respect to an axis of rotation in operation above the bottom carrier element on a shaft (Figs. 1, 3-4) and is of such a configuration that it applies to the lowermost bowl a force directed away from a remainder of the stack when the bottom carrier element temporarily releases the lowermost bowl to support separation of the lowermost bowl from the stack (Figs. 4-7). 
With regard to Claims 11-12, Dideriksen discloses wherein the separating element is in the form of a spiral extending at least portion-wise in a spiral configuration around an outer periphery of the shaft (Figs. 4-5) and has a flat spiral-shaped projection (24, 26) which extends axially in a direction towards the bottom carrier element (Figs. 4-5) for applying a force to the lowermost bowl to be separated downwardly ([0040]-[0044]).
With regard to Claim 16, Dideriksen discloses wherein provided on a shaft (7, Fig. 1, 3) in adjacent relationship with the separating element (6, Figs. 5-7) is a radially projecting carrier portion for temporarily carrying the stack (Fig. 4), which is adapted to carry the stack temporarily by engagement at a rim of the bowl from below (Figs. 4), including when the bottom carrier element is out of engagement from the bottom of the lowermost bowl to be separated (Fig. 4).
With regard to Claim 18, Dideriksen discloses a method of separating a bowl from a stack of bowls for receiving foodstuffs (Figs. 3-4, [0039]-[0045]), comprising: 
(a) providing a stack comprising a plurality of bowls in a holding device of an apparatus for separating individual bowls from the stack (Figs. 1-3), 
(b) carrying the stack temporarily by a bottom carrier element mounted in a region of a bottom of a lowermost bowl of the stack moveably by a drive device (Fig. 3),
(c) moving the bottom carrier element out of the region of the bottom of the lowermost bowl of the stack (Fig. 4), 
(d) separating the lowermost bowl downwardly from the stack by virtue of a force directed away from the stack (Fig 4), and 
(e) carrying the stack temporarily above the lowermost bowl to be separated by a carrier portion of the separating apparatus for temporarily carrying the stack by engagement of the carrier portion at a rim of the bowl from below, including when the bottom carrier element is out of engagement from the bottom of the lowermost bowl to be separated (Fig. 4).

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dideriksen, as applied to Claims 1/7/8 above, in view of Becker.  While Dideriksen discloses that the shafts are driven by a transmission that includes a toothed belt (9, Figs. 1-2), Dideriksen fails to teach a single drive to drive this transmission.  Becker discloses a separating apparatus for separating individual bowls from a stack of bowls (Fig.   1-5, C1, L47 – C3, L37) that includes a frame (Figs. 1-3) that supports a holding device (70) and a separating device (72), wherein both the holding device and separating device are driven by a toothed belts transmission (60, 48) and the transmission is driven by a single drive (18, 20).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify Dideriksen to have the transmission be driven by a single drive, because the type of single motor-driven, gear and belts assembly is well known and often used to drive multiple components (as evidenced by its use in Becker, and the ordinarily skilled artisan would have been able to make this modification using known methods and the modification would yield nothing more than predictable results. 




Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
The following references describe separating apparatuses for separating an individual object from a stack of objects, wherein these apparatuses include one of more of the claimed features:   
US 2,692,691
US 3,741,410
US 4,260,311
US 4,288,003
US 4,909,412
US 4,961,684
US 11,001,457


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652